United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.N., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Greensboro, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-263
Issued: March 17, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 17, 2014 appellant filed a timely appeal from a December 1, 2014
nonmerit decision and a September 25, 2014 merit decision of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the September 25, 2014 decision.
Because the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final merit
decision, the Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D.
Pruitt, 57 ECAB 126 (2005). Appellant may submit this evidence to OWCP along with a request for
reconsideration.

ISSUES
The issues are: (1) whether appellant met his burden of proof to establish a traumatic
injury in the performance of duty on December 27, 2013; and (2) whether the Branch of
Hearings and Review properly denied his request for a hearing.
FACTUAL HISTORY
On December 27, 2013 appellant, then a 41-year-old electronic technician, filed a
traumatic injury claim (Form CA-1) alleging a fracture and cut to the middle finger of his right
hand. He stated that on this date, he momentarily lost balance while trying to determine the
location of a bad bearing. A supervisor checked a box indicating that appellant was injured in
the performance of duty. Appellant did not stop work.
In a note dated December 27, 2013, a physician assistant stated that appellant could
return to work the next day and should see a hand specialist the next week.
By letter dated August 14, 2014, OWCP advised appellant that his claim had been
reopened for consideration because medical bills had exceeded $1,500.00 It stated that the
evidence of record was insufficient to support his claim, noting that the only medical evidence of
record had been signed by a physician assistant, who did not qualify as a physician under FECA.
OWCP afforded appellant 30 days to submit additional medical evidence in support of his claim.
Appellant did not respond.
By decision dated September 25, 2014, OWCP denied appellant’s claim. It found that he
had not established an injury in the performance of duty. OWCP accepted that appellant was a
federal civilian employee who filed a timely claim and that the evidence supported that an
employment incident occurred, but that an injury had not been established.
By letter dated November 13, 2014, appellant requested an oral hearing before an OWCP
hearing representative. The request was postmarked November 17, 2014. Appellant submitted a
statement with his request, which described in detail how his injury occurred and suggesting that
OWCP contact his physician for medical evidence.
By decision dated December 1, 2014, the Branch of Hearings and Review denied the
hearing request as untimely. The hearing representative also denied a discretionary hearing,
noting that appellant could instead file a request for reconsideration along with additional
relevant evidence not previously considered.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time

3

Supra at note 1.

2

limitation period of FECA, that an injury4 was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he actually experienced the employment incident at the time,
place, and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged
but fail to show that his or her condition relates to the employment incident.6
OWCP procedures provide for acceptance of a claim without a medical report when the
following criteria are satisfied: (1) the condition reported is a minor one which can be identified
on visual inspection by a lay person (e.g., burns, lacerations, insect stings, or animal bites);
(2) the injury was witnessed or reported promptly and no dispute exists as to the fact of injury;
and (3) no time was lost from work due to disability.7
ANALYSIS -- ISSUE 1
Appellant alleged that on December 27, 2013, he sustained a fracture and cut to the
middle finger of his right hand in the performance of duty. OWCP originally accepted the claim
as a minor injury but reopened the claim once the medical expenses exceeded $1,500.00. Upon
further review, it denied the claim on September 25, 2014, finding that appellant had not
submitted evidence to substantiate an injury as a result of this incident. The Board finds the
evidence submitted in support of the claim was insufficient to establish fact of injury.
The Board also finds that appellant has not established by submission of medical
evidence from a qualified physician an injury due to the accepted incident.8

4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
6

See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3 (January 2013);
Melissa A. Carter, 45 ECAB 618 (1994).
8

Id.

3

Under FECA, the reports of nonphysicians, including physician assistants, do not
constitute probative medical evidence unless countersigned by a physician.9 The December 27,
2013 note from a physician assistant does not constitute probative medical evidence. As such,
there is no probative medical evidence of record in this case. Because appellant did not submit
any medical evidence from a qualified physician in support of his claim, he has not established
that the employment incident of December 27, 2013 caused a personal injury.
LEGAL PRECEDENT -- ISSUE 2
A claimant, injured on or after July 4, 1966, who has received a final adverse decision by
OWCP may obtain a hearing by writing to the address specified in the decision.10 The hearing
request must be sent within 30 days (as determined by postmark or other carrier’s date marking)
of the date of the decision for which a hearing is sought.11 The claimant must not have
previously submitted a reconsideration request (whether or not it was granted) on the same
decision.12 If the request is not made within 30 days, a claimant is not entitled to a hearing as a
matter of right. However, the Branch of Hearings and Review may exercise its discretion to
either grant or deny a hearing.13
ANALYSIS -- ISSUE 2
OWCP issued its latest merit decision on September 25, 2014. Appellant had 30 days to
request a hearing, but the hearing request was postmarked November 13, 2014. The regulations
provide that “[t]he hearing request must be sent within 30 days […] of the date of the decision
for which a hearing is sought.”14 Because appellant’s November 13, 2014 request was untimely,
he was not entitled to a hearing as a matter of right. The Branch of Hearings and Review also
denied his hearing request because it found that his claim for traumatic injury could be equally
well addressed by requesting reconsideration before OWCP. The Board finds that the hearing
representative properly exercised his discretionary authority in denying appellant’s request for a
hearing.15

9

See 5 U.S.C. § 8101(2); Lyle E. Dayberry, 49 ECAB 369, 372 (1998) (regarding physicians’ assistants).

10

20 C.F.R. § 10.616(a).

11

Id.

12

Id.

13

5 U.S.C. §§ 8124(b)(1) and 8128(a); Hubert Jones, Jr., 57 ECAB 467, 472-73 (2006); Herbert C. Holley, 33
ECAB 140 (1981).
14

Supra note 10.

15

Mary B. Moss, 40 ECAB 640, 647 (1989). Abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and probable
deductions from known facts. See André Thyratron, 54 ECAB 257, 261 (2002).

4

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a traumatic
injury in the performance of duty on December 27, 2013. The Board further finds that the
Branch of Hearings and Review properly denied appellant’s hearing request.
ORDER
IT IS HEREBY ORDERED THAT the December 1 and September 25, 2014 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: March 17, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

